--




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION



     UNITED STATES OF AMERICA,


                     v.
                                                         CRIMINAL ACTION NO.
     RODERICK HAMILTON                                   1:13-CR-466-AT-1
     THORNTON,




                                        ORDER


         Presently   before   the   Court   is   the   Magistrate    Judge's    Report   and


 Recommendation ("R&R") [Doc. 130] recommending that Movant's motion [Doc.


 113] to vacate, set aside, or correct his federal sentence be DENIED. Movant has


 not filed any objections to the R&R.


         A district judge has broad discretion to accept, reject, or modify a magistrate


 judge's proposed findings and recommendations. United States v. Raddatz, 44 7 U.S.


 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(l), the Court reviews any portion


 of the R&R that is the subject of a proper objection on a de       nova   basis and any non-


 objected portion on a "clearly erroneous" standard.         Accordingly, the Court has


 reviewed the record in this case on a "clearly erroneous" basis.


         After an independent review of the record, the Court finds that the R&R is


 correct. Accordingly, the Court ADOPTS the Magistrate Judge's R&R [Doc. 130];
.......
      and DENIES Defendant's Motion to Vacate, Set Aside, or Correct [Doc. 113]. A


      ce1iificate of appealability (COA) is DENIED.




            IT IS SO ORDERED this     +�          January, 2019.




                                           United States District Judge




                                             2
